DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1 and 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest an apparatus comprising: a housing; a camera cover connected to the housing; a linkage mechanism actuated by the camera cover; and a camera connected to the linkage mechanism, wherein the camera is retained in the housing during a fingerprint-sensing mode, and wherein the camera is to extend above the camera cover in a media-capturing mode via the linkage mechanism based on a sliding movement of the camera cover; a light source under the camera cover to emit light; and a lens to direct the light towards the camera cover, wherein the camera cover is transparent to permit the light to be directed towards a fingerprint positioned over the camera cover as recited in claim 1.	In regards to claim 6, nowhere in the prior art does it teach or suggest an apparatus comprising: a touch sensor; a linkage mechanism actuated by the touch sensor; and a camera connected to the linkage mechanism, wherein the camera is to move from a first position below the touch sensor to a second position above the touch sensor via the linkage mechanism based on a sliding movement of the touch sensor.	In regards to claim 11, nowhere in the prior art does it teach or suggest an apparatus comprising: a housing; a touch sensor positioned on the housing to detect a presence of a fingerprint associated with an authentication operation; a linkage mechanism positioned within the housing and below the touch sensor, wherein the linkage mechanism is to rotate upon slidable movement of the touch sensor; a camera positioned in the housing and operatively connected to the linkage mechanism to capture an image of the fingerprint; and a processor to perform the authentication operation using the image of the fingerprint, wherein the camera is to slide out of the housing upon rotation of the linkage mechanism to perform a media-capturing operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627